Securities and Exchange Commission Washington, D.C. FORM 10Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52907 (Commission file number) VitaminSpice (Exact name of small business issuer as specified in its charter) Wyoming 20-5776355 (State or other jurisdiction (IRS Employer of incorporation or organization)
